Citation Nr: 1616301	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a heart disorder, to include residuals of open heart surgery, as secondary to diabetes mellitus and hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The instant matters were previously before the Board in July 2013, at which time they were remanded for further development.  Among other things, the Board directed the agency of original jurisdiction (AOJ) to arrange for review of the Veteran's claims folder by a specialist in the field of occupational health who was requested to provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes, hypertension, heart disorder, and/or skin disability are related to his conceded exposure to trichloroethylene (TCE) during service.  The requested opinion was provided in October 2013 and the Veteran's service connection claims were thereafter readjudicated and denied via a January 2014 supplemental statement of the case (SSOC).

(The decision below addresses all issues save for the issue of entitlement to service connection for an acquired psychiatric disorder, which issue is addressed in the REMAND portion of the decision below is REMANDED to the AOJ.)



FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include his exposure to TCE.

2.  Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include his exposure to TCE.

3.  The Veteran does not have a skin disorder that is attributable to his military service, to include his exposure to TCE.

4.  Heart disease is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  Diabetes was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The Veteran does not have a skin disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

4. The Veteran does not have heart disease that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of the Veteran's responsibilities in the adjudication of his claims, via letters dated in September 2008 and March 2009.  The Board finds that these letters complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran and the appellant in obtaining the evidence necessary to substantiate the claims decided herein.  The relevant evidence obtained includes the Veterans service treatment records (STRs), service personnel records, VA and private treatment records, VA examination and opinion reports, internet articles, records from the Social Security Administration, and lay evidence in support of the claim.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  As will be discussed below, the AOJ obtained a medical opinion from a clinician who is board certified in occupational medical and there is no reason to doubt his subject matter expertise.  The Veteran has also not argued that the VA physician is somehow not competent to render the requested etiology opinion.  Further, VA clinician's opinion is supported by citation to medical treatise evidence and it is clear that his opinion takes into consideration both the Veteran's assumed exposure to TCE in service and his other noted risk factors for the development of his claimed disabilities.  Overall, the Board concludes that the medical evidence developed in connection with the Veteran's claims is adequate and that the evidence developed on remand also complies with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

A review of the May 2009 rating decision shows that service connection for diabetes mellitus, a skin condition, and hypertension was originally denied because the evidence failed to show the Veteran had in-service exposure to herbicides.  It was also determined that service connection for hypertension could not be established secondary to diabetes mellitus and that a service connection heart disorder could not be established secondary to diabetes mellitus and/or hypertension, as there was no basis upon which to award service connection for the underlying conditions.  In disagreeing with the RO's May 2009 decision, the Veteran reported that he was not claiming to have had service in Vietnam or to have been exposed to Agent Orange.  Rather, it was the Veteran's assertion that he was exposed in service to TCE, which he believed contributed to his skin condition.  The Veteran also alleged that hypertension was incurred while on active duty and stated his belief that his heart disorder and diabetes mellitus was due to his hypertension.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran reiterated that he did not serve in Vietnam and was not claiming that his diabetes mellitus, skin condition, hypertension, and/or a heart disorder was due to herbicide exposure in service.  He again stated his belief that the development of his claimed disabilities could be linked to his in-service exposure to TCE.  The Veteran also alleged that his belief that he had developed hypertension while in service or, alternatively, that his hypertension is attributable to his diabetes mellitus.

In the instant case, with the exception of the Veteran's claimed hypertension, the Veteran has proffered no theory of service connection for any claimed disability except as due to exposure to TCE in service or due to a disability attributable to TCE exposure in service, and the record does not otherwise contain any evidence to suggest that the Veteran's diabetes mellitus, skin disability, and/or heart disorder is otherwise attributable to service.  As such, the Board's analysis of the Veteran's claims will be limited to the theories advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

At the outset, the Board notes that there is no issue regarding whether the Veteran has current diagnoses of diabetes mellitus, hypertension, and/or a heart disorder.  A review of the Veteran's VA treatment records document diagnosed of diabetes mellitus, type II, essential hypertension, and coronary artery disease.  They also show treatment for a skin rash in 2009 and the Veteran was noted to a have a nonspecific vesicular rash on his forearms and right thigh at the time of an April 2012 VA examination.  Accordingly, the evidence is sufficient to demonstrate current diagnoses of the Veteran's claimed disabilities.  

As the Veteran has alleged that hypertension was first manifest in service, the Board will first consider whether service connection for hypertension can be established on either a direct basis or a presumptive chronic disease basis.  Here, the Veteran's STRs are silent for complaints or treatment related to high blood pressure and his blood pressure was recorded as 132/82 in January 1976, as 118/78 at the time of his May 1977 separation examination, and as 130/74 at the time of an August 1997 VA examination.  Notably, the evidence of record shows that the Veteran suffered an acute myocardial infarction in 1999.  Records from the Ozarks Medical Center reveal that in September 1999, the Veteran presented complaining of the sudden onset of burning pain that radiated to his chest.  It was noted that his past medical history was negative for, among other things, high blood pressure, heart disease, and diabetes.  The only current medication indicated at the time was Lodine.  At that time, the Veteran's blood pressure was recorded to be 136/88.

The Board acknowledges the Veteran's assertions that hypertension first manifested in service and that he was discharged from service, to include both active duty and Reserve service, due to hypertension, but finds that the Veteran assertions are contradicted by the objective medical evidence of record.  Although the exact date of diagnosis of hypertension is not clear from the record currently before the Board, the Board points out that hypertension was not indicated when he was treated for a myocardial infarction in 1999.  Not only do those treatment records state specifically that the Veteran's past medical history was negative for high blood pressure, the Veteran was not then noted to be taking any medication used to treatment hypertension.  The Board finds it reasonable to assume that if the Veteran had been diagnosed as having hypertension, it would have been mentioned it would have been noted at the time that he was being treated for a heart attack.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  

There is also no indication in the Veteran's service treatment or personnel records that he was medically discharged from active duty or from the Reserves in 1982, nor do the Veteran's blood pressure readings in or shortly after service support a diagnosis of hypertension.  Indeed, in accordance with VA rating criteria, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2015).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

Upon review of the evidence of record, the Board finds that service connection hypertension on either a direct basis or a presumptive chronic disease basis is not warranted.  This is so because there is simply no evidence to suggest that the Veteran's hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  There is also no evidence of hypertension in service or of a continuity of symptoms since service.  Further, as will be discussed in more detail below, the evidence fails to suggest a link between the Veteran's exposure to TCE and the development of hypertension.  In sum, there is no basis upon which to conclude that the Veteran's hypertension is in any way directly attributable to service.  The Board also points out that diabetes was not diagnosed until 2008 and there is no indication of diabetes mellitus in service or within a year of service.  The one-year presumption for diabetes mellitus under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful in this case.

With regard to the Veteran's specific theory of entitlement, the Veteran's service treatment records (STRs) contain the report of a January 1976 "Hazardous Duty" physical examination, which report reflects that the Veteran's hazardous duty was his exposure to TCE.  Accordingly, and as discussed in the Board's prior action, the Veteran's in-service exposure to TCE is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that a claimed disability is etiologically related to that exposure.

The Veteran was afforded a VA examination in April 2012, the report of which records diagnoses of diabetes mellitus and hypertension and notes the presence of a nonspecific vesicular rash on the Veteran's forearms and right thigh.  The examiner reviewed the evidence of record, to include information from the Center for Disease Control's Agency for Toxic Substance and Disease Registry (ATSDR) concerning the health effects of TCE.  Regarding the likelihood that the Veteran's diabetes, hypertension, and/or skin disorder is related to his in-service exposure to TCE, the examiner opined against such an association, noting that the Veteran's skin disorder is localized and that the ATSDR report does not give any indication that diabetes and/or hypertension are in any way related to or caused by TCE exposure.

In its July 2013 action, the Board noted that in September 2012, the Veteran's representative provided written argument in support of the Veteran's claims wherein he listed three websites that he asserted provide evidence that diabetes and hypertension can be related to exposure to TCE.  The Board noted that one website, www.srph.tamhsc.edu, contained a report titled Diabetes in Rural America, which indicated that diabetes is more common in people exposed to TCE.  The Veteran's representative also argued that the ATSDR had indicated that hypertension was seen in some in some workers accidentally exposed to TCE.  Given the conflicting medical evidence of record, the Board determined that a new medical opinion was necessary and directed the AOJ have the Veteran's claims folder reviewed by a specialist in the field of occupational health, who was to then provide an opinion regarding whether the Veteran's exposure to TCE during service as likely as not resulted in his developing diabetes mellitus, hypertension, and/or skin disorder.

In October 2013, the AOJ obtained a VA medical opinion concerning the likelihood that the Veteran's diabetes mellitus, hypertension, and/or skin disorder was caused by or the result of exposure to TCE, which opinion was prepared M.D., D.O., who is board-certified in occupational medicine and is or was a member of the "Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project."  In this regard, the Board points out that VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds, to include TCE.  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); 78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).  

Here, the Veteran does not contend, nor does the evidence reflect, that he was stationed at Camp Lejeune, North Carolina, during service.  Nevertheless, because the Veteran had in-service exposure to TCE, research and findings regarding associations between pre-natal, child, and adult exposure to contaminated drinking water at Camp Lejeune, and birth defects or diseases and any other adverse health effects, is relevant to the Veteran's claims.  

In a 2009 report, the National Academy of Sciences' (NAS') National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled "Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects." (The Board will hereinafter refer to this report as "the NAS report."  A summary of the report can be accessed by clicking the "Report in Brief" link on the following webpage: http://dels.nas.edu/Report/Contaminated-Water-Supplies-Camp-Lejeune/12618.)  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, which the NAS stated meant "that there is some evidence that people who were exposed to TCE or PCE were more likely to have the disease or disorder but that the studies were either few in number or had important limitations."  See NAS Report; see also VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  

The NAS report also stated that "[i]t cannot be determined reliably whether diseases and disorders experienced by former residents and workers at Camp Lejeune are associated with their exposure to contaminants in the water supply because of data shortcomings and methodological limitations" and indicated that because "these limitations cannot be overcome with additional study," any policy changes or administrative actions should not wait for further studies.  See NAS Report; see also 78 Fed. Reg. 55,671, 55, 672. 

The VA clinician who reviewed the Veteran's claims folder noted that it was not clear from the record how long the Veteran was actually exposed shipboard and whether his TCE exposure was only dermal or was also inhaled or ingested.  The clinician stated that he had attempted to obtain more specific information regarding the Veteran's TCE exposure, but the attempts went  unanswered.  The clinician therefore assumed that the Veteran had the maximum exposure daily exposure to TCE as if he had been at Camp Lejeune, even affording the Veteran the benefit of drinking eight liters of contaminated water.  Even assuming that the Veteran had the maximum exposure from ingestion, dermal and inhalation for TCE as per the Camp Lejeune Contaminated Water project, the clinician found that the Veteran still had a very, very low reference dose of accumulated TCE from all potential routes of exposure.  The clinician determined that that low does level of TCE gives credence to the Veteran's other stronger risk factors for the development of his claimed disabilities, to include obesity, noting that the Veteran's body mass index was 35.  The clinician further indicated that the Veteran's TCE value is not associated statistically with any strength to opine in favor of an independent or even aggregate causality for the Veteran's development of diabetes, hypertension, and/or a skin disorder.  The clinician opined therefore that it is less likely that the Veteran's claimed disabilities/diagnoses are secondary to exposure to TCE while on active duty. 

Upon review of the evidence, the Board finds no reason to reject the VA clinician's opinion that it is less likely than not that the Veteran's exposure to TCE in service resulted in his later development of diabetes mellitus, hypertension, and/or a skin disorder, as it is based on his expertise as a medical professional, and a subject matter and supported by the evidence of record and reasons stated therein.  There is also no indication that the VA clinician overlooked or failed to consider pertinent evidence.  The VA clinician's opinion is also not contradicted by any other medical opinion deemed adequate to rely upon to support a conclusion that it is at least as likely as not that the Veteran's diabetes mellitus, hypertension, and/or skin disorder is attributable to his in-service exposure to TCE.  Indeed, the articles referenced by the Veteran's representative in 2012 contain generalized information and do not serve to establish any affirmative connection between the Veteran's exposure to TCE and subsequent development of diabetes mellitus, hypertension, and/or skin disorder.  Thus, although it is presumed that the Veteran was exposed in service to TCE, evidence necessary to support a finding that it is at least as likely as not that the Veteran's diabetes mellitus, hypertension, and/or skin disorder developed as a result of such exposure is lacking in this case.  Indeed, the VA clinician in essence concluded that any increased risk for the development of the claimed disabilities due to the Veteran's exposure to TCE is outweighed by the Veteran's personal risk factors, such as obesity.  The Board finds the opinion by M.O. D.O., more probative than the Veteran's lay assertions of nexus as the VA clinician is a medical professional, subject matter specialist, and was able to review the overall record, including the Veteran's history and opinions.  The Board is sympathetic to the Veteran's position and has considered the benefit-of-the-doubt doctrine.  However, the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).  

Turning to the Veteran's claim for service connection for a heart disorder, as noted above, the Veteran has pursued that claim on a secondary basis and the evidence fails to suggest that the Veteran's diagnosed heart disease is in any way directly attributable to service.  Thus, because service connection for diabetes mellitus and/or hypertension has not been established, the Veteran's claim of service connection for heart disease as secondary to diabetes mellitus and/or hypertension is not warranted as a matter of law.  There is no basis upon which to award service connection for disability that is claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a heart disorder, to include residuals of open heart surgery, is denied.

REMAND

The Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder must be remanded as it appears that there are outstanding VA treatment records that may be relevant to the claim.  A review of the VA treatment records currently contained in the Veteran's electronic claims file shows that the Veteran was seen in June 2011 for medication management and brief psychotherapy.  That treatment notes indicated past treatment with Dr. G. and B.N., and indicated that the Veteran has started seeing Dr. G. in 2008.  A mental health assessment dated in July 2010 also notes past treatment with Dr. G. and B.N., indicating that Dr. G.'s services were provided at the West Plains, Missouri, Community Based Outpatient Clinic (CBOC) and that B.N.'s services were provided at the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  That treatment entry also indicates that the Veteran had been receiving therapy service from Dr. M. for the past year and records the Veteran's previously assigned GAF (Global Assessment of Functioning) scores beginning in September 2008.  However, VA treatment records dates prior to July 2010 are lacking.  Accordingly, a remand is necessary for the AOJ to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  In this regard, the Board notes that the Veteran has been diagnosed as having chronic dysthymia, general anxiety disorder, and a depressive disorder, not otherwise specific.  An August 2010 psychiatry progress note records the Veteran's assertion that he had participation in funeral details in service and since that time has had recurring dream where he ends up trapped in coffin.  He also reported an incident involving a lieutenant colonel who was killed in a plane crash.  Although the crash was the result of a mechanical defect and not his fault, the veteran reported feeling guilty about the incident for a long time.  The Board finds that on remand, the Veteran should be scheduled for a VA psychiatric examination to determine the likelihood that any diagnosed psychiatric disability is attributable to service.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since April 2013 are associated with the Veteran's VBMS file.  

The record also indicates that the Veteran received mental health treatment/therapy at the Poplar Bluff VAMC and Hines, Illinois, VAMC, and the West Plains, Missouri, CBOC.  Queries should be made to those facilities for any records pertaining to treatment of the Veteran's claim, especially for records dated prior to July 2010.

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner must set forth all currently diagnosed psychiatric disorders.  The examiner should review the entire record and take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  The examiner should also elicit from the Veteran all in-service experiences/events, if any, that he believes may have contributed to his psychiatric symptoms.

The examiner should then provide an opinion as to the medical probabilities that the Veteran has a diagnosed acquired psychiatric disorder that is related to his active military service.  The examiner should consider any lay assertions made by the Veteran regarding the events/incidents in service, to include his participation in funeral details, and indicate why or why not any such an incident would have contributed to his current psychiatric symptoms.  

3.  The AOJ should review the VA examination report to ensure that it complies with this remand and the questions presented herein.  The AOJ should also consider whether any additional development is necessary based on the VA examiner's findings/conclusions, to include such things as verifying the Veteran's claimed stressors, if necessary, in the event that PTSD is diagnosed and/or efforts to substantiate the Veteran's participation in funeral details/any additional claimed in-service events, if the AOJ finds reason to doubt the Veteran's lay reports.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue remaining on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  The Veteran should be given opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


